Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 1 of 9




                       D.M.




                                                                   D.M.
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 2 of 9
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 3 of 9




                                    D.M.




                                           D.M.
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 4 of 9




                                                               D.M.



                  D.M.
                                                         D.M.
                                                           D.M.



      D.M.
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 5 of 9




                                 D.M.
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 6 of 9
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 7 of 9
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 8 of 9




                                                  D.M.




                                                  D.M.
Case 2:18-cv-02158-KHV Document 452-1 Filed 05/26/20 Page 9 of 9
